DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newitter (US 4,261,697).
Newitter shows a dental dam frame comprising a continuous tubular body (continuous is broad and Newitter’s connected embodiments are continuous in their connected states, thus allowing continuous fluid flow) having a central channel (interior of Fig. 6); a plurality of openings extending from an exterior surface of the tubular body and in fluid communication with the central channel (at 31 in Fig. 6); and a connection port extending from the tubular body and in fluid communication with the central channel (bottom of Fig. 6; designated as 22 in other Figures), wherein the connection port is configured to be coupled to a vacuum line to provide a negative pressure area adjacent the tubular body (capable thereof; “suction device”); wherein the tubular body includes a base with elbows at either end and two arms extending from those opposite ends of the base (opposite sides of Fig. 6), where a width of the elbows is greater than a width of each of the arm ends (Fig. 11 in particular shows the elbows being wider than the arms since the arms are inserted into the elbows; another reading would be that the elbow curves and extends further in a width direction than the arms).  With respect to claim 2, further comprising a plurality of protrusions extending outwardly from the tubular body (on sides of Fig. 6; designated as 27 in other Figures), the plurality of protrusions configured to hold a pliable material extending over the tubular body (Fig. 24 for instance), wherein the pliable material includes an opening configured to be disposed over a target anatomical site (it is noted that the pliable material is not positively recited, however Fig. 24 shows a opening where the tooth/teeth come through).  With respect to claims 3-4, wherein the plurality of protrusions are arranged such that the pliable material is disposed above/below the tubular body (Fig. 30 for instance shows both).  With respect to claims 6-7, wherein the plurality of openings are distributed along the two arms and base (Fig. 41 shows including additional openings on the arms in addition to the base of Fig. 6).
Apparatus claims 15-20 are rejected similarly to the above and additionally the pliable material extending over the tubular body and held in place by the plurality of protrusions, wherein the pliable material includes an opening configured to be disposed over a target anatomical site (Fig. 32 shows this configuration with the teeth coming through the opening).  Further, at least one of the plurality of openings is disposed at the first and second free ends facing away from the mouth of the patient (as seen in Fig. 20, the ends of the arms are open and therefore these openings are facing up and away from the mouth of the patient).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-14, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Newitter in view of Bolbolan (US 5,931,673).
Newitter discloses the device as previously described above in regards to the opening and disposition of pliable material, but fails to show a permanent attachment of the pliable material.  
Bolbolan similarly teaches a frame and dental dam wherein the pliable material is attached with adhesive or molded thereto to form a permanent attachment (col. 5, lines 26-43).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Newitter’s attachment by including the permanent attachment means as taught by Newitter in order to further secure the attachment and prevent undesired slipping of the dam.
Apparatus claims 11-14 and 21 are rejected similarly and it is noted that any device may be considered disposable.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant argues the newly amended “continuous” language, however this term is very broad and it appears as though Applicant means to claim that the device is monolithically formed.  It is suggested to include this language if that is the case, though there are embodiments of Newitter that are monolithically formed.
Applicant argues that the width of the elbows of Newitter are not larger than the arms, however Fig. 11 in particular shows this.  Additionally, Applicant may be intending to state that the diameter of the elbows are larger than the arms, as the width of the elbows, due to them curving is wider than the ends of the arm.
Applicants arguments with respect to the openings facing away from the mouth have been addressed with the end openings as seen in Fig. 20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772